BODY, District Judge.
By his attorney, the relator Clyde Cope petitions this Court for a writ of habeas corpus. On August 29, 1958 relator pleaded guilty before the Court of Quarter Sessions of Chester County, Pennsylvania, and was sentenced to serve a term of imprisonment of not less than seven and one-half years nor more than fifteen years. This term was to be computed from the date of relator’s arrest on July 31, 1958.
Relator’s sole allegation is that his constitutional rights were violated since he was not permitted counsel at any time, and did not waive his right thereto. However, the petition is defective in that it does not comply with Rule 37 of this Court which requires the habeas corpus petitioner to aver in precise detail the facts upon which the allegation of unlawful restraint is based.
ORDER
And now, this twenty-third day of April, 1964, it is ordered that the petition for a writ of habeas corpus be and the same is hereby denied without prejudice.
It is further ordered that the Clerk of the Court forward copies of Local Rule 37 of this Court to Clyde Cope, relator, and to the attorney for the relator.